Citation Nr: 1437037	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  14-164 66	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  The evidence of record in such file has been considered by the Board.


FINDING OF FACT

In a July 2014 statement, the Veteran indicated her desire to withdraw her appeal seeking entitlement to service connection for irritable bowel syndrome.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for irritable bowel syndrome have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In July 2014, the Veteran's representative submitted a statement noting that the Veteran was satisfied with her current rating decision and did not wish to continue her appeal.  Additionally, the representative stated that in view of the foregoing, the Veteran requested that her appeal be withdrawn.  The July 2014 statement has been accepted as the Veteran's withdrawal of the Substantive Appeal as to the issue of entitlement to service connection for irritable bowel syndrome.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn the appeal of the issue of entitlement to service connection for irritable bowel syndrome, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement service connection for irritable bowel syndrome, and it is dismissed.


ORDER

Entitlement to service connection for irritable bowel syndrome is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


